Name: 2000/674/EC: Commission Decision of 20 October 2000 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (notified under document number C(2000) 3064) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  cooperation policy;  trade;  marketing;  fisheries
 Date Published: 2000-11-04

 Avis juridique important|32000D06742000/674/EC: Commission Decision of 20 October 2000 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (notified under document number C(2000) 3064) (Text with EEA relevance) Official Journal L 280 , 04/11/2000 P. 0059 - 0062Commission Decisionof 20 October 2000amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption(notified under document number C(2000) 3064)(Text with EEA relevance)(2000/674/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995(1) on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs, as amended by Decision 98/603/EC(2), and in particular Article 2(2) thereof,Whereas:(1) Commission Decision 97/296/EC(3), as amended by Decision 2000/170/EC(4), lists the countries and territories from which importation of fishery products for human consumption is authorised. Part I of the Annex lists the names of the countries and territories covered by a specific Decision and part II names those qualifying under Article 2(2) of Decision 95/408.(2) Commission Decisions 2000/672/EC(5), 2000/675/EC(6), 2000/676/EC(7) and 2000/673/EC(8) set specific import conditions for fishery and aquaculture products originating in Venezuela, Iran, Poland and Namibia, respectively. Venezuela, Iran, Poland and Namibia should therefore be added to part I of the Annex.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex of the present Decision replaces the Annex to Decision 97/296/EC.Article 2This Decision is addressed to the Member States.Done at Brussels, 20 October 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 289, 28.10.1998, p. 36.(3) OJ L 122, 14.5.1997, p. 21.(4) OJ L 55, 29.2.2000, p. 68.(5) See page 46 of this Official Journal.(6) See page 63 of this Official Journal.(7) See page 69 of this Official Journal.(8) See page 52 of this Official Journal.ANNEX"ANNEXLIST OF COUNTRIES AND TERRITORIES FROM WHICH IMPORTATION OF FISHERY PRODUCTS IN ANY FORM INTENDED FOR HUMAN CONSUMPTION IS AUTHORISEDI. Countries and territories covered by a specific decision under Council Directive 91/493/ECAL- ALBANIAAR- ARGENTINAAU- AUSTRALIABD- BANGLADESHBR- BRAZILCA- CANADACI- CÃ TE D'IVOIRECL- CHILECN- CHINACO- COLOMBIACU- CUBAEC- ECUADOREE- ESTONIAFK- FALKLAND ISLANDSFO- FAROESGH- GHANAGM- GAMBIAGT- GUATEMALAID- INDONESIAIN- INDIAIR- IRANJP- JAPANKR- SOUTH KOREALT- LITHUANIALV- LATVIAMA- MOROCCOMG- MADAGASCARMR- MAURITANIAMU- MAURITIUSMV- MALDIVESMX- MEXICOMY- MALAYSIANA- NAMIBIANG- NIGERIANZ- NEW ZEALANDOM- OMANPA- PANAMAPE- PERUPH- PHILIPPINESPK- PAKISTANPL- POLANDRU- RUSSIASC- SEYCHELLESSG- SINGAPORESN- SENEGALTH- THAILANDTN- TUNISIATW- TAIWANTZ- TANZANIAUY- URUGUAYVE- VENEZUELAVN- VIETNAMYE- YEMENZA- SOUTH AFRICAII. Countries and territories meeting the terms of Article 2(2) of Council Decision 95/408/ECAG- ANTIGUA AND BARBUDA(1)AN- NETHERLANDS ANTILLESAO- ANGOLAAZ- AZERBAIJAN(2)BJ- BENINBS- BAHAMASBY- BELARUSBZ- BELIZECH- SWITZERLANDCM- CAMEROONCR- COSTA RICACY- CYPRUSCZ- CZECH REPUBLICDZ- ALGERIAER- ERITREAFJ- FIJIGA- GABONGD- GRENADAGL- GREENLANDGN- GUINEA CONAKRYHK- HONG KONGHN- HONDURASHR- CROATIAHU- HUNGARY(3)IL- ISRAELJM- JAMAICAKE- KENYALK- SRI LANKAMM- MYANMARMT- MALTAMZ- MOZAMBIQUENC- NEW CALEDONIANI- NICARAGUAPF- FRENCH POLYNESIAPG- PAPUA NEW GUINEAPM- ST PIERRE AND MIQUELONRO- ROMANIASB- SOLOMON ISLANDSSH- ST HELENASI- SLOVENIASR- SURINAMETG- TOGOTR- TURKEYUG- UGANDAUS- UNITED STATES OF AMERICAVC- ST VINCENT AND THE GRENADINESZW- ZIMBABWE(1) Authorised only for imports of fresh fish.(2) Authorised only for imports of caviar.(3) Authorised only for import of live animals intended for direct human consumption."